Exhibit 10(d)

SECOND AMENDMENT TO LOAN AGREEMENT

THIS SECOND AMENDMENT TO LOAN AGREEMENT (this “Second Amendment”), dated as of
November 3, 2006, is entered into between and among NHSA JPS LLC, a Delaware
limited liability company (“NHSA JPS”), THE FIRST AMERICAN CORPORATION, a
California corporation (“Lender”), and UNION BANK OF CALIFORNIA, N.A., a
national banking association organized and existing under the laws of the United
States of America, as corporate trustee (“Trustee”).

W I T N E S S E T H:

WHEREAS, NHSA JPS and Lender entered into that certain Loan Agreement dated as
of February 27, 2006, as amended by that certain First Amendment to Loan
Agreement date as of September 22, 2006 (the “Loan Agreement”); Capitalized
terms used but not otherwise defined herein shall have the meanings set forth in
the Loan Agreement; and

WHEREAS, NHSA JPS, Lender and Trustee wish to amend the Loan Agreement in
connection with an increase in the Loan amount from Seven Million Five Hundred
Thousand Dollars ($7,500,000.00) to a total of Nine Million Five Hundred
Thousand Dollars ($9,500,000.00).

NOW, THEREFORE, for good and valuable consideration and as an inducement to
Lender to make the Loan and for the benefit of Lender, the parties hereto agree
as follows:

1. The sixth Recital is hereby deleted in its entirety and the following is
inserted in its place:

“WHEREAS, Lender is willing to make a loan of Nine Million Five Hundred Thousand
and No/100 Dollars ($9,500,000.00), or such other amounts as may be agreed to by
Lender and NHSA JPS from time to time, on the terms and conditions set forth in
this Agreement in support of the Anthem Project.”

2. Section 2.1 of the Loan Agreement is hereby deleted in its entirety and the
following is inserted in its place:

“2.1 Loan. Subject to the terms and conditions of this Agreement, Lender agrees
to make a Loan to NHSA JPS in the maximum amount of NINE MILLION FIVE HUNDRED
THOUSAND AND NO/100 DOLLARS ($9,500,000.00), or such other amounts as may be
agreed to by Lender and NHSA JPS from time to time hereunder.”

3. The first sentence of Section 2.2.A. of the Loan Agreement is hereby deleted
in its entirety and the following is inserted in its place:

“2.2.A. The obligation of NHSA JPS to repay the Loan shall be evidenced by that
certain promissory note of even date herewith in the original principal amount
of SEVEN MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($7,500,000.00) by



--------------------------------------------------------------------------------

NHSA JPS as “Maker” to the order of Lender as “Payee”, as such promissory note
may be amended from time to time, payable as set forth herein, all amounts
outstanding (including accrued interest and principal remaining outstanding)
becoming finally due and payable on the Maturity Date if not paid before (the
“Note”).”

4. The first sentence of Section 2.4 of the Loan Agreement is hereby deleted in
its entirety and the following is inserted in its place:

“2.4. Disbursement of Loan. Lender shall disburse FIVE MILLION AND NO/100
DOLLARS ($5,000,000.00) on the date hereof (the “First Advance”) and TWO MILLION
FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($2,500,000.00) upon written request to
Lender on or after April 1, 2006 (the “Second Advance”), and such additional
amounts at such other times as may be agreed to by the parties in writing (e.g.,
a “Third Advance”, a “Fourth Advance”, and so on, with each advance deemed an
“Advance”).”

5. Section 2.5 of the Loan Agreement is hereby amended to include a new
sub-clause C that reads as follows::

“2.5.C. With respect to the Third Advance:

(i) -0- and No/100 Dollars ($00.00) shall be disbursed on behalf of NHSA JPS to
the Loan Loss Reserve Account to be utilized in the manner as the funds provided
in Section 2.5A(i) above; and

(ii) TWO MILLION-AND and No/100 Dollars ($2,000,000.00) directly to NHSA JPS or
its Affiliate for working capital to be utilized in the manner as the funds
provided in Section 2.5(A)(ii) above.”

6. This Second Amendment may be executed in any number of counterparts, all of
which when taken together shall constitute but one and the same instrument. This
Second Amendment is hereby incorporated into the Loan Agreement. Except as
specifically modified herein, the Loan Agreement remains in full force and
effect without further modification.

[SIGNATURES ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Second Amendment as of
the date and year first above written by their duly authorized officers.

 

NHSA JPS: NHSA JPS LLC, a Delaware limited liability company By:  

/s/ Mary Lee Widener

Name:   Mary Lee Widener Its:   Authorized Signatory Trustee: UNION BANK OF
CALIFORNIA, N.A., a national banking association By:  

/s/ Janese Tran

Name:   Janese Tran Its:   Assistant Vice President Lender: THE FIRST AMERICAN
CORPORAT1ON, a California corporation By:  

/s/ Craig I. DeRoy

Name:   Craig I. DeRoy Its:   President